      Case 1:17-cr-00509-RA Document 30 Filed 10/18/18 Page 1 of 1




October 18, 2018

Via ECF
The Honorable Ronnie Abrams
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:   United States v. Paul Haverkamp, 17 CR 509 (RA)

Dear Judge Abrams:

With the government’s consent, I write to seek an adjournment of Mr.
Haverkamp’s sentencing, currently scheduled for November 8, 2018. I make this
request because I need the additional time to effectively prepare a sentencing
submission on Mr. Haverkamp’s behalf. To accommodate all parties’ schedules,
we ask for a date and time convenient for the Court during the second week of
December.

Thank you for your consideration of this matter.

Respectfully submitted,
/s/ JULIA GATTO
Julia L. Gatto
Assistant Federal Defender
(212) 417-8750

cc:   AUSA Aline Flodr (via ECF)
